Exhibit 99.1 Kris Peterson to Join Paratek Board of Directors BOSTON, March 3, 2016 Paratek Pharmaceuticals, Inc. (Nasdaq:PRTK) today announced that Kris Peterson has been elected to the company’s board of directors. Ms. Peterson has more than 30 years of experience in the pharmaceutical industry, including her most recent role as chief executive officer of Valeritas, Inc. and previously served as Company Group Chair for Johnson & Johnson’s Biotech Sector. Paratek is a biopharmaceutical company focused on the development and commercialization of innovative therapies based upon tetracycline chemistry. “Paratek is entering an exciting time in the clinical development of it’s lead compound omadacycline. I have been very impressed with the quality of the management team as well as the progress the company has made developing much needed new antibiotics,” said Ms. Peterson. “Omadacycline has significant potential as a treatment for serious community acquired infections, and I look forward to working with the Paratek team and the Board to contribute to the success of this product and the company.” Paratek Chairman and CEO Michael Bigham noted: “Kris’s experience in successfully developing and commercializing new medicines will contribute valuable insight as we progress omadacycline toward commercialization. Importantly, her experience successfully leading companies from development stage through to full commercialization will be an important asset. We are honored and privileged to have her join our Board.” With more than 30 years of industry experience, Ms. Peterson joins the Paratek board of directors with a strong background in pharmaceutical industry leadership and market development. In her previous role at Valeritas, Inc., she evolved the organization from an early stage company to a fully commercial operation, following the US and EU approvals of its drug-device in type-2 diabetes. Prior to Valeritas, she was Company Group Chair for Johnson & Johnson’s Biotech Sector where she was responsible for research, development, manufacturing, and commercialization of oncology, immunology, and other biotechnology therapeutics for Johnson & Johnson. During her tenure at Johnson & Johnson, she also held the position of Executive Vice President, Global Marketing, Pharmaceuticals, where her responsibilities included developing and executing global launch plans for internal medicine, metabolics, CNS, oncology, antibiotics, virology, anemia, and pain franchises. Ms. Peterson also held senior leadership positions at Biovail Corporation and Bristol Myers Squibb, where she held assignments of increasing responsibility in marketing, sales, and general management. Ms. Peterson sits on several corporate and association boards. About Paratek
